Andrews, Presiding Judge.
In Brewer v. State, 236 Ga. App. 546 (512 SE2d 30) (1999), we affirmed the judgment of conviction and sentence entered by the trial court on the jury’s verdict finding Brewer guilty of aggravated sodomy. *153In State v. Brewer, 271 Ga. 605 (523 SE2d 18) (1999), the Supreme Court reversed the judgment of this Court and remanded the case with direction to instruct the trial court to vacate Brewer’s conviction and sentence for aggravated sodomy and to enter a judgment of conviction and sentence on the jury’s verdict finding Brewer guilty of aggravated child molestation. The Supreme Court further directed that, after entry of the sentence for aggravated child molestation, Brewer shall have the right to pursue an appeal from his conviction for that offense. Accordingly, the judgment of the Supreme Court being made the judgment of this Court, the judgment of conviction and sentence entered by the trial court are vacated with direction.
Decided January 28, 2000.
Michael R. McCarthy, for appellant.
Kermit N. McManus, District Attorney, Stephen E. Spencer, Assistant District Attorney, for appellee.

Judgment and sentence vacated with direction.


Ruffin and Ellington, JJ., concur.